370 So. 2d 416 (1979)
John A. DRAGSTREM et Ux., Appellant,
v.
Willis N. BUTTS et Ux., Appellee.
No. LL-7.
District Court of Appeal of Florida, First District.
April 24, 1979.
John A. Dragstrem, in pro. per.
William H. Maness, of Maness & Kachergus, Jacksonville, for appellee.
PER CURIAM.
The Dragstrems appeal the trial court's taxation of costs in favor of Butts. Dragstrem argues the trial court erred in taxing costs because doing so was inequitable *417 and because Butts failed to comply with the fictitious name statute. § 865.09, Fla. Stat. (1977). However, appellant did not raise this issue prior to this court's previous opinion in Butts v. Dragstrem, 349 So. 2d 1205 (Fla. 1st DCA 1977), cert. denied, 361 So. 2d 831 (Fla. 1978). Accordingly, the trial court did not err in disregarding this claim since it was not timely raised. See Cor-Gal Builders, Inc. v. Southard, 136 So. 2d 244 (Fla.3d DCA 1962); Chaikin v. Skolnick, 201 So. 2d 588 (Fla.3d DCA 1967). Finally, it appears that the prevailing party in an action at law is absolutely entitled to the taxing of costs in his favor. § 57.041, Fla. Stat. (1977). Therefore, the trial court was required to tax costs in favor of Butts, regardless of the equities involved.
McCORD, C.J., and MELVIN and LARRY G. SMITH, JJ., concur.